OPINION OF THE COURT
Memorandum.
On the Court’s own motion, the appeals are consolidated for the purpose of disposition.
Orders, insofar as appealed from, unanimously reversed without costs and the provisions thereof transferring venue from Queens County to Kings County stricken.
CCA 306 provides, in relevant part, as follows:
“The bringing of an action or proceeding in the wrong county shall not be deemed a jurisdictional defect, but the court may of its own motion and must on the motion of a party defendant transfer the action or proceeding to a proper county.”
In these cases, venue was predicated on the residence of the defendant (see, CCA 301 [a]), defined as “any county wherein it transacts business, keeps an office, has an agency or is established by law” (see, CCA 305 [b]). As it is undisputed that the defendant transacts business in Queens County as Enterprise Rent-A-Car, the actions were properly commenced against the defendant in Queens.
Aronin, J. P., Golia and Rios, JJ., concur.